Citation Nr: 1102407	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-20 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Los Angeles, California


THE ISSUES

1.  Entitlement to payment or reimbursement of medical expenses 
the Veteran incurred for treatment at Twin Cities Hospital 
beginning on May 9, 2005.  

2.  Entitlement to payment or reimbursement of medical expenses 
the Veteran incurred for treatment at Twin Cities Hospital on 
April 30, 2007.  


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 decision in which the Los Angeles 
VAMC denied the Veteran's claim for reimbursement of medical care 
expenses incurred at Twin Cities Hospital beginning on May 9, 
2005.  The Veteran filed a notice of disagreement (NOD) in 
February 2006, and the VAMC issued a statement of the case (SOC) 
in June 2007.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in July 2007.

In January 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.  During the hearing, the Veteran 
submitted additional evidence, but did not provide a signed 
waiver of VAMC jurisdiction.  See 38 C.F.R. § 20.1304(c) (2010).

In March 2009, the Board remanded the claim on appeal to the VAMC 
for additional action.  After accomplishing some additional 
action (detailed below), in November 2010, the matter was 
returned to the Board for further appellate consideration.  

For the reasons expressed, the matter on appeal, as well as the 
matter of payment/reimbursement of medical expenses incurred at 
Twin Cities Hospital on April 30, 2007-for which the Veteran has 
completed the first of two actions required to place this matter 
in appellate status-are being remanded to the VAMC, for 
additional action.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim 
on appeal is warranted, even though such will, regrettably, 
further delay a decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Following the Board's March 2009 remand, it appears that the VAMC 
associated some additional records to the claims file, including 
records associated with the adjudication of a claim for 
reimbursement for medical expenses incurred at Twin Cities 
Hospital on April 30, 2007.  However, as explained in more 
detail, below, it does not appear that the VAMC accomplished any 
of the Board's March 2009 remand directives nor did it 
readjudicate the claim or issue a supplemental SOC (SSOC). 

In the March 2009 remand, the Board noted that additional 
clarification was needed with regards to the Veteran's 
representation.  During the January 2009 Board hearing, the 
Veteran stated that he had tried to obtain representation for the 
claim on appeal, but was unsuccessful and that he planned to 
represent himself pro se.  At that time, the claims file included 
a March 1998 Appointment of Veterans Service Organization as 
Claimant's Representative (VA Form 21-22) naming the California 
Department of Veterans Affairs (DVA).  It appears that the May 
1998 appointment was acknowledged by California DVA; however, 
Appointment forms submitted in April 2000 and September 2007 (VA 
Forms 21-22) were not acknowledged by this organization (i.e., 
they were not signed by a Veterans' Service Organization 
representative) as required under 38 C.F.R. § 14.631(a) (2010).  

To further confuse the issue, the Board notes that additional 
records associated with the claims file indicate that the 
California DVA filed a NOD on behalf of the Veteran in February 
2006; however, as will be discussed further below, the VAMC sent 
a copy of the June 2007 SOC to the Military Order of the Purple 
Heart.  

In light of the foregoing, in the March 2009 remand, the Board 
directed the VAMC to clarify the Veteran's representation, if 
any; however, there is no indication that the VAMC has ever 
attempted to do so.  

Turning to the merits of the claim, the Veteran has asserted that 
he contacted VA prior to seeking treatment on May 9, 2005, and 
was told to go to the closest emergency room.  In the March 2009 
remand, the Board instructed the VAMC to obtain any records of 
treatment or contact with the Veteran from the Los Angeles VAMC 
and San Luis Obispo Community Based Outpatient Clinic (CBOC) 
outpatient clinic from May 3, 2005 (the day his toe became 
problematic) to May 10, 2005 (the day his treatment was 
completed), following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities.  It does not appear that these records were requested 
by the VAMC.  

In the March 2009 remand, the Board also directed the VAMC to 
send the Veteran and his representative a letter to give them 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal; however the record does not 
reflect that the VAMC sent this letter.  

Moreover, after completing all the requested action, the VAMC was 
instructed to adjudicate the claim for reimbursement of medical 
expenses incurred at Twin Cities Hospital on May 9, 2005, as well 
as on May 10, 2005.  If any benefit was denied, the VAMC was 
instructed to issue a SSOC.  There is no indication that the VAMC 
readjudicated the claim or issued a SSOC.  

Under the circumstances noted above, the Board finds that further 
remand of the matter for which an appeal has been perfected, 
consistent with Stegall, is warranted.  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the VAMC of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the VAMC should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim. 

As a final matter, the Board notes that, in an October 2007 
decision, the VAMC denied the Veteran's claim for payment or 
reimbursement of medical expenses he incurred at Twin Cities 
Hospital on April 30, 2007.  The Veteran filed a NOD in February 
2008, and the VAMC issued a SOC in May 2009.  A copy of the May 
2009 SOC was inexplicably sent to Military Order of the Purple 
Heart.  As noted above, the Veteran's current representative is 
unclear and he very well may be proceeding pro se (as he 
indicated during the January 2009 Board hearing).  However, there 
is no indication that the Military Order of the Purple Heart is, 
or ever has been, the Veteran's appointed representative.  

Subsequently, a November 2009 letter from the VAMC to the 
California DVA indicates that the California DVA submitted a 
letter on August 18, 2009, presumably a substantive appeal.  The 
VAMC determined that the August 2009 substantive appeal was 
untimely and noted that it was "forwarding this appeal to the 
[Board] for their determination on timeliness."  There are a few 
problems with this.  First, a copy of the August 2009 letter is 
not on file.  Hence, even if the issue of timeliness were in 
appellate status, which it is not, the Board could not possibly 
comment on whether it was timely received or whether it even 
constitutes a substantive appeal.  Second, assuming that the 
California DVA is the Veteran's current representative, a copy of 
the May 2009 SOC was not sent to this organization as required by 
38 C.F.R. § 19.30.  

Therefore, after clarifying whether the California DVA is 
actually the Veteran's current representative, the VAMC should 
reissue the May 2009 SOC, sending a copy to the Veteran, as well 
as his current representative, if any, along with information on 
the right to file, and time limit for filing, a substantive 
appeal, pursuant to 38 C.F.R. § 19.30.  The Veteran, and his 
current representative, if any, should then be afforded 60 days 
from the date the VAMC reissues the SOC to file a substantive 
appeal, pursuant to 38 C.F.R. § 20.302(b).  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be filed.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2010).

Accordingly, these matters are hereby REMANDED to the VAMC for 
the following action:

1.  The VAMC should request clarification 
from the California DVA with respect to its 
representation of the Veteran.  Specifically, 
the VAMC should ask the organization if it 
ever acknowledged appointment as the 
Veteran's representative, as reflected on the 
May 1998 VA Form 21-22.  If so, the 
organization should be asked whether such 
representation has since been withdrawn.  The 
VAMC should make sure to document any 
communication clarifying the Veteran's 
representation, and associate such 
documentation with the claims file.  

2.  The RO should reissue the SOC denying the 
Veteran's claim for reimbursement for medical 
expenses he incurred at Twin Cities Hospital 
on April 30, 2007, and send a copy of the SOC 
to the Veteran and his current 
representative, if any, along with a VA Form 
9, and afford them the appropriate 
opportunity to file a substantive appeal 
perfecting an appeal on this issue.  The 
Veteran and his representative are hereby 
reminded that to obtain appellate review of 
any matter not currently in appellate status 
- here, reimbursement for medical expenses 
the Veteran incurred at Twin Cities Hospital 
on April 30, 2007 - a timely appeal must be 
perfected within 60 days of the issuance of 
the SOC.

3.  The VAMC should obtain from the Los 
Angeles VAMC and San Obispo CBOC all records 
of treatment and contact with the Veteran 
from May 3, 2005, to May 10, 2005.  The VAMC 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

4.  After completion of the above, the VAMC 
should send to the Veteran and his 
representative, if any, a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, authorization, 
to enable it to obtain any additional 
evidence pertinent to the claim for 
reimbursement for medical care expenses 
incurred at Twin Cities Hospital beginning on 
May 9, 2005.  The VAMC should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The VAMCs letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide the 
claim within the one-year period).

5.  If the Veteran responds, the VAMC should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159 (2010).  All records and responses 
received should be associated with the claims 
file.  If any records sought are not 
obtained, the VAMC should notify the Veteran 
and his representative, if any, of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

6. To help avoid future remand, the VAMC must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
further medical opinion, if appropriate), the 
VAMC should adjudicate the claim for 
reimbursement of medical care expenses 
incurred by the Veteran at Twin Cities 
Hospital beginning on May 9, 2005, in light 
of all pertinent evidence (to include that 
submitted during the Board hearing) and legal 
authority.  The VAMC's adjudication of the 
claim should include consideration of whether 
reimbursement of medical care expenses is 
warranted for treatment at Twin Cities 
Hospital on May 9, 2005 and May 10, 2005.

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative, if any, an 
appropriate SSOC that includes clear reasons 
and bases for all determinations, and afford 
them an appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


